Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about February 8, 1993, which, in Index No. 7233/92, denied plaintiff’s motion to amend his complaint to assert a cause of action for breach of contract without prejudice to the commencement of such an action in which he would be permitted to rely on the doctrine of collateral estoppel, and order and judgment of the same court and Justice, entered April 1, 1994 and October 13, 1994, respectively, which, in Index No. 104766/93 granted plaintiff’s motion for summary judgment and awarded him judgment in the amount of $100,000 plus interest, costs and disbursements, unanimously affirmed, with costs.
Because defendants had a full and fair opportunity to litigate their interpretation of a settlement agreement in a November 23, 1992 order from which they did not appeal despite being aggrieved parties, the Supreme Court properly determined that they were barred from relitigating the issue in subsequent proceedings (see, Hinchey v Sellers, 7 NY2d 287). Concur— Murphy, P. J., Rosenberger, Wallach, Williams and Tom, JJ.